IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Snyder Brothers, Inc.,                  :
                   Petitioner           :
                                        :    No. 1043 C.D. 2015
            v.                          :
                                        :
Pennsylvania Public Utility             :
Commission,                             :
                  Respondent            :
                                        :
                                        :
Pennsylvania Independent Oil & Gas      :
Association,                            :
                  Petitioner            :
                                        :    No. 1175 C.D. 2015
            v.                          :
                                        :
Pennsylvania Public Utility             :
Commission,                             :
                  Respondent            :


                                AMENDING ORDER

            AND NOW, this 6th day of April, 2017, the third sentence of the last
full paragraph on page 2 in the opinion filed March 29, 2017, is amended to reflect
the following correction:

            In its answer and new matter, SBI claimed that the wells
            were stripper wells, not vertical wells, and thus [not]
            subject to impact fees.



                                            ________________________________
                                            PATRICIA A. McCULLOUGH, Judge